                  Case 3:18-cv-05888-RBL Document 1 Filed 11/01/18 Page 1 of 6




1

2

3

4

5

6                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
7                                            AT SEATTLE

8     U.S. EQUAL EMPLOYMENT                           Case No.:
      OPPORTUNITY COMMISSION,
9

10                    Plaintiff,                                       COMPLAINT

11            vs.                                                 JURY TRIAL DEMAND
12    LOGIC STAFFING LLC,
13
                              Defendant.
14

15                                     NATURE OF THE ACTION
16           This is an action under Title I of the Americans with Disabilities Act of 1990, as
17   amended (ADA), and Title I of the Civil Rights Act of 1991, to correct unlawful employment
18   practices on the basis of disability and to provide appropriate relief to Keysi Severino-Gomez
19   who was adversely affected by such practices. As alleged with greater particularity in the
20   Statement of Claims below, Defendant, Logic Staffing LLC (Logic Staffing), violated the ADA

21   by failing to hire Severino-Gomez, a deaf applicant, for a Production Assistant position because

22   of his disability.

23                                    JURISDICTION AND VENUE

24           1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

25
     1343 and 1345. This action is authorized and instituted pursuant to Section 107(a) of the


       COMPLAINT                                                                          U.S. EQUAL EMPLOYMENT

       Page 1 of 6                                                                      OPPORTUNITYCOMMISSION
                                                                                             909 First Avenue, Suite 400
                                                                                         Seattle, Washington 98104-1061
                                                                                              Telephone: (206) 220-6883
                                                                                              Facsimile: (206) 220-6911
                                                                                                   TDD: (206) 220-6882
                 Case 3:18-cv-05888-RBL Document 1 Filed 11/01/18 Page 2 of 6




1    Americans with Disabilities Act of 1990 (ADA), 42 U.S.C. § 12117(a), which incorporates by

2    reference Section 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

3    U.S.C. § 2000e-5(f)(1) and (3), and pursuant to Section 102 of the Civil Rights Act of 1991, 42

4    U.S.C. §1981a.

5           2.      Venue is proper in the United States District Court for the Western District of

6
     Washington, because the alleged unlawful employment practices were committed in the State of
     Washington, City of Tacoma and in the County of Pierce.
7
                                                 PARTIES
8
            3.      Plaintiff, the Equal Employment Opportunity Commission (the EEOC or
9
     Commission), is the agency of the United States of America charged with the administration,
10
     interpretation and enforcement of Title I of the ADA, and is expressly authorized to bring this
11
     action by Section 107(a) of the ADA, 42 U.S.C. § 12117(a) (incorporating by reference, 42
12
     U.S.C. §§ 706(f)(1) and (3) of Title VII, 42 U.S.C. §§ 2000e-5(f)(1) and (3)).
13
            4.      At all relevant times, Logic Staffing LLC (Defendant), has been a Washington
14
     State Limited Liability Company doing business in the State of Washington and has
15
     continuously had at least 15 employees.
16
            5.      At all relevant times, Defendant has continuously been an employer engaged in an
17
     industry affecting commerce under Sections 101(5) and 101(7) of the ADA, 42 U.S.C. §§
18
     12111(5) and (7).
19
            6.      At all relevant times, Defendant has been a covered entity under Section 101(2) of
20
     the ADA, 42 U.S.C. §12111(2).
21                                ADMINISTRATIVE PROCEDURES
22          7.      More than thirty days prior to the institution of this lawsuit, Keysi Severino-
23   Gomez filed a charge of discrimination with the Commission alleging that Defendant
24   discriminated against him in violation of the ADA.
25          8.      By letter dated September 13, 2018, the Commission issued to Defendant a


      COMPLAINT                                                                           U.S. EQUAL EMPLOYMENT

      Page 2 of 6                                                                        OPPORTUNITYCOMMISSION
                                                                                             909 First Avenue, Suite 400
                                                                                         Seattle, Washington 98104-1061
                                                                                              Telephone: (206) 220-6883
                                                                                              Facsimile: (206) 220-6911
                                                                                                   TDD: (206) 220-6882
                 Case 3:18-cv-05888-RBL Document 1 Filed 11/01/18 Page 3 of 6




1    Determination finding reasonable cause to believe that Defendant violated the ADA and invited

2    Defendant to join with the EEOC in informal methods of conciliation to endeavor to eliminate

3    the discriminatory practices and provide appropriate relief.

4           9.      The EEOC communicated with Defendant to provide Defendant the opportunity

5    to remedy the discriminatory practices described in the EEOC’s Letter of Determination.

6
            10.     The EEOC was unable to secure from Defendant a conciliation agreement
     acceptable to the Commission.
7
            11.     By letter dated October 16, 2018, the EEOC issued to Defendant notice that
8
     efforts to conciliate were unsuccessful and that further conciliation efforts would be futile or
9
     non-productive.
10
            12.     All conditions precedent to the institution of this lawsuit have been fulfilled.
11
                                        STATEMENT OF CLAIMS
12
            13.     Since at least November 14, 2017, Defendant has engaged in unlawful
13
     employment practices in violation of Sections 102(a) and (b) of Title I of the ADA, 42 U.S.C. §§
14
     12112(a) and 12112(b). Defendant discriminated against Charging Party Keysi Severino-Gomez
15
     when it failed to hire him because of his actual disability.
16
            14.     Severino-Gomez is Deaf. He is substantially limited in the major life activities of
17
     hearing and communicating with others.
18
            15.     Severino-Gomez is disabled within the meaning of the ADA. His physical
19
     impairment—deafness—is expressly identified as a disability in the ADA regulations. 29 C.F.R.
20
     §1630(2)(j)(3)(iii).
21          16.     In November 2017, Severino-Gomez applied for a position with Defendant as a
22   Production Associate.
23          17.     The Production Associate position offered by Defendant did not require any
24   experience. The job entailed picking and sorting items for customer orders and then labeling and
25   packaging them. The job site is in a warehouse.


      COMPLAINT                                                                            U.S. EQUAL EMPLOYMENT

      Page 3 of 6                                                                        OPPORTUNITYCOMMISSION
                                                                                              909 First Avenue, Suite 400
                                                                                          Seattle, Washington 98104-1061
                                                                                               Telephone: (206) 220-6883
                                                                                               Facsimile: (206) 220-6911
                                                                                                    TDD: (206) 220-6882
               Case 3:18-cv-05888-RBL Document 1 Filed 11/01/18 Page 4 of 6




1           18.     Severino-Gomez applied online for the Production Associate position.

2           19.     Severino-Gomez was qualified for the Production Associate position. Although

3    no prior experience was necessary, at the time of his application for the Production Associate

4    position, he had experience performing warehouse work similar to the duties of the position.

5           20.     Severino-Gomez is a qualified individual with a disability who, under Sections 3

6
     and 101(8) of the ADA, 42 U.S.C. §§ 12102 and 12111(8), could have performed the essential
     functions of the Production Associate position with or without reasonable accommodation.
7
            21.     On or about November 14, 2017, Defendant’s Staffing Coordinator
8
     unsuccessfully attempted to reach Severino-Gomez to conduct a pre-screen interview for the
9
     Production Associate Position; she left a message for him to return her call. Severino-Gomez
10
     returned the call the same day using a Video Relay Service (VRS).
11
            22.     VRS is a service that provides an American Sign Language (ASL) interpreter to
12
     interpret telephone conversations between audio callers and persons who are Deaf or hard of
13
     hearing. The interpreter communicates with the Deaf person using a video-display phone and
14
     relays the conversation between a “hearing” person on a telephone.
15
            23.     The Staffing Coordinator was not aware that Severino-Gomez is Deaf until he
16
     returned her call using VRS. The Staffing Coordinator was confused as to why a third person
17
     was on the call. Severino-Gomez informed her that he is Deaf and explained that the third
18
     person was an ASL interpreter. In response, she repeatedly informed Severino-Gomez that he
19
     could not be hired due to safety reasons. Severino-Gomez tried to explain that his deafness did
20
     not pose any safety risk and that he had experience performing similar duties in a warehouse
21   setting. She then asked Severino-Gomez to hold while she consulted with her manager. When
22   the Staffing Coordinator returned to the call she stated that the company did not hire people who
23   are Deaf and abruptly ended the call. Severino-Gomez attempted to call her back, but she would
24   not take the VRS call.
25          24.     Defendant failed to hire Severino-Gomez for the Production Associate position


      COMPLAINT                                                                         U.S. EQUAL EMPLOYMENT

      Page 4 of 6                                                                      OPPORTUNITYCOMMISSION
                                                                                           909 First Avenue, Suite 400
                                                                                       Seattle, Washington 98104-1061
                                                                                            Telephone: (206) 220-6883
                                                                                            Facsimile: (206) 220-6911
                                                                                                 TDD: (206) 220-6882
                  Case 3:18-cv-05888-RBL Document 1 Filed 11/01/18 Page 5 of 6




1    because of his disability in violation of Sections 102(a) and (b) of Title I of the ADA, 42 U.S.C.

2    §§ 12112(a) and 12112(b).

3           25.      The effect of the practices complained of in paragraphs 13 through 24 above has

4    been to deprive Keysi Severino-Gomez of equal employment opportunities and otherwise

5    adversely affect his status as an applicant because of his disability.

6
            26.      The unlawful employment practices complained of in paragraphs 13 through 24
     above were intentional.
7
            27.      The unlawful employment practices complained of in paragraphs 13 through 24
8
     above were committed with malice or with reckless indifference to the federally protected rights
9
     of Keysi Severino-Gomez.
10
                                          PRAYER FOR RELIEF
11
            Wherefore, the Commission respectfully requests that this Court:
12
            A.       Grant a permanent injunction enjoining Defendant Logic Staffing LLC, its
13
     officers, servants, employees, attorneys, all persons in active concert or participation with it, and
14
     successors, from engaging in any employment practice that discriminates based on disability.
15
            B.       Order Defendant Logic Staffing LLC to institute and carry out policies, practices,
16
     and programs which provide equal employment opportunities for qualified individuals with
17
     disabilities, and which eradicate the effects of its past and present unlawful employment
18
     practices.
19
            C.       Order Defendant Logic Staffing LLC to make whole Keysi Severino-Gomez by
20
     providing appropriate back pay with prejudgment interest, in amounts to be determined at trial,
21   and other affirmative relief necessary to eradicate the effects of its unlawful practices, including
22   but not limited to front pay.
23          D.       Order Defendant Logic Staffing LLC to make whole Keysi Severino-Gomez by
24   providing compensation for past and future pecuniary losses resulting from the unlawful
25   employment practices described in paragraphs 13 through 24 above, including job search and


      COMPLAINT                                                                            U.S. EQUAL EMPLOYMENT

      Page 5 of 6                                                                         OPPORTUNITYCOMMISSION
                                                                                              909 First Avenue, Suite 400
                                                                                          Seattle, Washington 98104-1061
                                                                                               Telephone: (206) 220-6883
                                                                                               Facsimile: (206) 220-6911
                                                                                                    TDD: (206) 220-6882
                      Case 3:18-cv-05888-RBL Document 1 Filed 11/01/18 Page 6 of 6




1    related expenses, in amounts to be determined at trial.

2                E.      Order Defendant Logic Staffing LLC to make whole Keysi Severino-Gomez by

3    providing compensation for past and future non-pecuniary losses resulting from the unlawful

4    employment practices described in paragraphs 13 through 24 above, including emotional pain,

5    suffering, inconvenience, loss of enjoyment of life, and humiliation, in amounts to be determined

6
     at trial.
                 F.      Order Defendant Logic Staffing LLC to pay punitive damages for its malicious
7
     and reckless conduct, as described in paragraphs 13 through 24 above, in amounts to be
8
     determined at trial.
9
                 G.      Grant such further relief as the Court deems necessary and proper in the public
10
     interest.
11
                 H.      Award the Commission its costs in this action.
12
                                             JURY TRIAL DEMAND
13
                 The Commission requests a jury trial on all questions of fact raised by this Complaint.
14
     Dated: November 1, 2018
15

16
      BY: /s/ Roberta L. Steele                             BY: /s/ John F. Stanley
17    Roberta L. Steele                                     John F. Stanley
      Regional Attorney                                     Supervisory Trial Attorney
18
      EQUAL EMPLOYMENT OPPORTUNITY                          EQUAL EMPLOYMENT OPPORTUNITY
19    COMMISSION                                            COMMISSION
      San Francisco District Office                         Seattle Field Office
20    909 First Avenue, Suite 400                           909 First Avenue, Suite 400
      Seattle, WA 98104-1061                                Seattle, WA 98104-1061
21
      Telephone (415) 522-3150                              Telephone (206) 220-6896
22
      roberta.steele@eeoc.gov                               john.stanley@eeoc.gov

23   Attorneys for Plaintiff

24

25



       COMPLAINT                                                                             U.S. EQUAL EMPLOYMENT

       Page 6 of 6                                                                         OPPORTUNITYCOMMISSION
                                                                                                909 First Avenue, Suite 400
                                                                                            Seattle, Washington 98104-1061
                                                                                                 Telephone: (206) 220-6883
                                                                                                 Facsimile: (206) 220-6911
                                                                                                      TDD: (206) 220-6882
